Bridgewater, J.
¶36 (concurring in part, dissenting in part) — I concur in the analysis that the Central Puget Sound Growth Management Hearings Board (Board) erred when it held that the minimum parcel size correlates to soil sample accuracy and that substantial evidence supported Pierce County’s (County) setting of the parcel limit on this basis.
¶37 But I respectfully dissent from the analysis that predominant parcel size supports its five-acre minimum. Two reasons support my position:
¶38 (1) The County specifically set out the four factors it relied upon to decide the five-acre minimum parcel size, including (a) soils; (b) intensity of nearby uses; (c) pressures to urbanize; and (d) landowner intent, as reflected by the land’s tax status. The County did not consider predominant size as a factor.
¶39 (2) There is insufficient evidence that the predominant parcel size was between 5 and 30 acres, as disputed by Futurewise. There are some statements, but at oral argument we discovered that we do not know the basis of what is the “parcel”—does it have a separate taxable description, can it be not contiguous with other parcels owned by the same farmer, are all tax parcels grouped together to discover the parcel size, were both of them using “tax parcels” or were they using another definition? The majority states that the “Board’s reliance on predominant parcel size” is a verity. Majority at 219 n.6. But neither the County nor the Board relied upon predominant parcel size; they merely relied upon a flawed soil sample accuracy rationale, omitting any reference to “predominant parcel size.” Thus, I find there is not substantial evidence to support this rationale because we do not have any definition of “parcel.” The *221majority also points out that Futurewise did not challenge the sufficiency of the evidence for the predominant parcel size rationale, majority at 219 n.6, but the reason for the decision was not parcel size, it was the other flawed rationale.
¶40 Therefore, because the County did not use this method, there was not an opportunity for the public to test this premise. There is no doubt that a county could use predominant size as the deciding factor, but if it proposes to do so, then the public can present evidence as to (1) what is the predominant size of a parcel and (2) what is a parcel— tax, use, etc.
¶41 I would reverse.